Fourth Court of Appeals
                                        San Antonio, Texas
                                             November 28, 2018

                                            No. 04-18-00852-CV

                             IN RE ANDERSON COLUMBIA CO., INC.

                                      Original Mandamus Proceeding1

                                                    ORDER

Sitting:         Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice
                 Irene Rios, Justice


    The Real Parties in Interest’s Motion to Extend Time to File Response is hereby
GRANTED. Time is extended to December 6, 2018.


           It is so ORDERED on November, 2018.

                                                                      PER CURIAM



           ATTESTED TO: ____________________________
                        KEITH E. HOTTLE,
                        Clerk of Court




1
 This proceeding arises out of Cause No. 15-03-31056-MCV, styled Jerold Givens, et al. v. Salatiel Polanco, et al.,
pending in the 293rd Judicial District Court, Maverick County, Texas, the Honorable Gloria Saldana presiding.